Citation Nr: 0705362	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  00-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
operative residuals of stabilization surgery for right 
shoulder dislocation.

2.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of stabilization surgery for left 
shoulder dislocation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from April 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues on appeal were before the Board in June 
2001 at which time they were denied.  The veteran appealed 
the Board's June 2001 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter 'the Court').  By 
Order dated March 14, 2002, the Court vacated the Board's 
June 2001 decision pursuant to a March 2002 Joint Motion.  
The issues were again before the Board in September 2003, 
when they were remanded to cure a procedural defect and for 
additional evidentiary development.  In March 2005 and most 
recently in December 2005, the Board again remanded the 
matter to the RO.


FINDINGS OF FACT

1.  The veteran's residuals of right shoulder (major 
extremity) dislocation, status-post stabilization surgery, 
are manifested by a functional range of motion limited by 
pain to 60 degrees of flexion, 40 degrees of abduction, 50 
degrees of external rotation, and 70 degrees of internal 
rotation.

2.  The veteran's residuals of left shoulder (minor 
extremity) dislocation, status-post stabilization surgery, 
are manifested by a functional range of motion limited by 
pain to 135 degrees of flexion, 135 degrees of abduction, 60 
degrees of external rotation, and 65 degrees of internal 
rotation.

3.  Mild degenerative joint disease has been noted in both of 
the veteran's shoulders, but fibrous union or nonunion of the 
humerus is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post-operative residuals of stabilization surgery for right 
shoulder dislocation have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40. 4.41, 
4.45, 4.69, 4.71, Plate I, 4.71a, Diagnostic Codes 5003, 
5200, 5201, 5202, 5203 (2006).

2.  The criteria for a rating in excess of 20 percent for 
post-operative residuals of stabilization surgery for left 
shoulder dislocation have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40. 4.41, 
4.45, 4.69, 4.71, Plate I, 4.71a, Diagnostic Codes 5003, 
5200, 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in letters dated May 2004 and April 2005.  
Moreover, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence 
in the May 2004 and April 2005 letters.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the May 2004 and 
April 2005 letters were sent to the appellant prior to the 
most recent RO readjudication of the claim, associated with 
the issuance of a supplemental statement of the case, in 
March 2006.  The VCAA notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The May 2004 VCAA letter notified the appellant to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves issues of entitlement to 
increased ratings, VA believes that the Dingess/Hartman 
analysis must be analogously applied.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and severity of 
his service connected disabilities.  However, there has been 
no timely notice of the types of evidence necessary to 
establish a disability rating or an effective date for any 
rating that may be granted.  The Board does observe that a 
March 2006 letter was furnished to the appellant which 
specifically advised the veteran of how VA determines 
disability ratings and effective dates.  Despite the arguably 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board finds below that entitlement to 
increased ratings is not warranted in this case, the Board 
observes that no effective dates will be assigned and any 
questions of notice regarding the assignment of effective 
dates are therefore moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, including in-service and VA records, have been 
obtained and the veteran has been afforded multiple VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as available and 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
this claim.

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected shoulder disabilities 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The RO has rated the veteran's left shoulder disability under 
Diagnostic Code (DC) 5202 for impairment of the humerus.  The 
Board will also consider DCs 5003, 5200, 5201, and 5203 for 
arthritis, ankylosis of the scapulohumeral articulation, 
limitation of motion of the arm, and impairment of the 
clavicle or scapula.

The Board notes that the veteran is right handed.  The 
following codes are designated 'major' and 'minor' to allow a 
higher disability rating for the major extremity of the 
veteran.  It is observed that full shoulder forward flexion 
and abduction is to 180 degrees.  Full rotation is to 90 
degrees externally and to 90 degrees internally.  38 C.F.R. 
§ 4.71, Plate I.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Moreover, under DC 5200 (minor arm), a 20 percent evaluation 
is warranted for favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees.  A 30 percent 
evaluation is warranted with intermediate ankylosis between 
favorable and unfavorable.  A 40 percent evaluation would be 
warranted with unfavorable ankylosis and abduction limited to 
25 degrees from the side.

Under DC 5200 (major arm), a 30 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees.  A 40 percent 
evaluation is warranted with intermediate ankylosis between 
favorable and unfavorable.  A 50 percent evaluation would be 
warranted with unfavorable ankylosis and abduction limited to 
25 degrees from the side.

Under DC 5201 (minor arm), a 20 percent evaluation is 
warranted with limitation of motion at shoulder level, or 
midway between the side and shoulder level.  A 30 percent 
evaluation is in order with limitation of the arm to 25 
degrees from the side under this code.

Under DC 5201 (major arm), a 20 percent evaluation is 
warranted with limitation of motion at shoulder level.  A 30 
percent evaluation is in order with limitation of motion 
midway between the side and shoulder level.  A 40 percent 
evaluation is in order with limitation of the arm to 25 
degrees from the side under this code.

Under DC 5202 (minor arm), a 20 percent evaluation is 
warranted for malunion of the humerus with moderate or marked 
deformity, or recurrent dislocation of the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level or with frequent episodes and guarding 
of all arm movements.  A 40 percent evaluation would be in 
order for fibrous union of the humerus, and a 50 percent 
evaluation is warranted with nonunion (false flail joint) of 
the humerus.  Loss of the head of the humerus (flail 
shoulder) will be assigned a 70 percent rating under DC 5202 
(minor arm).

Under DC 5202 (major arm), a 20 percent evaluation is 
warranted for malunion of the humerus with moderate deformity 
or recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level.  A 30 percent evaluation is warranted for 
malunion of the humerus with marked deformity or for 
recurrent dislocation of the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 50 
percent evaluation would be in order for fibrous union of the 
humerus, and a 60 percent evaluation is warranted with 
nonunion (false flail joint) of the humerus.  Loss of the 
head of the humerus (flail shoulder) will be assigned an 80 
percent rating under DC 5202 (major arm).

A 20 percent evaluation is warranted for either arm under DC 
5203, the highest available under this code, for dislocation 
of the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  To warrant assignment of this separate rating for 
arthritis, there must be, at a minimum, evidence of arthritis 
that is confirmed, and which is shown related to the service 
connected disorder.

Furthermore, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available 
pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra.  
Specifically, in DeLuca, the Board was directed to consider 
whether a veteran's complaints of shoulder pain could 
significantly limit functional ability during flare-ups or 
when the arm was used repeatedly, thus warranting a higher 
evaluation under 38 C.F.R. § 4.40.  Moreover, the Board will 
consider whether weakened movement, excess fatigability, and 
incoordination support higher ratings under 38 C.F.R. § 4.45.  
DeLuca, 8 Vet.App. at 207.  VA has a duty to acknowledge and 
consider all the regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

Service medical records demonstrate that the veteran was 
treated for dislocated shoulders in 1973.  He had surgical 
repair of his left shoulder in 1976.  Post service medical 
records indicate that he had further bilateral shoulder 
stabilization procedures for recurrent bilateral shoulder 
dislocation, including shoulder stabilization surgery in 
1984.  Medical records confirm that his bilateral shoulder 
surgeries were successful.  In September 1998, the RO 
received the veteran's request for increased evaluations for 
his bilateral service-connected shoulder disability.

During the course of this appeal, a prior Board decision was 
vacated by the Court and this appeal has subsequently been 
remanded by the Board several times for new VA examinations 
of the veteran's shoulder disabilities.  The significant 
procedural delay in resolving this appeal has been focused 
upon ensuring proper and adequate development of the record 
with regard to evidence addressing the DeLuca factors in the 
assignment of disability ratings.  Considering the particular 
emphasis and scrutiny upon this aspect of the case, the Board 
will address this recent development of the record first in 
its analysis.

The most recent VA examinations conducted in the effort to 
adequately evaluate the veteran's shoulder claims under the 
provisions of DeLuca were conducted in May 2005 and March 
2006.  The May 2005 examination report contains thorough data 
regarding the ranges of motion for both shoulders and 
includes a specified indication of how much of the range of 
motion is affected by pain.  The March 2006 examination 
report contains a medical expert's opinion regarding the 
question of additional function loss due to weakness, 
fatigue, and incoordination, including during flare-ups.

During the May 2005 examination, for the right shoulder, 0 to 
135 degrees of passive flexion was demonstrated, with pain 
limiting the active flexion to a range of 0 to 60 degrees.  0 
to 90 degrees of passive abduction was demonstrated, with 
pain affecting the veteran's active abduction at 40 degrees 
(the veteran was able to perform active abduction to 45 
degrees with pain).  0 to 70 degrees of external rotation was 
demonstrated both passively and actively, with pain affecting 
the movement at 60 degrees.  A full 0 to 90 degrees of 
internal rotation was shown both actively and passively with 
no indication of limitation from pain.

For the left shoulder, 0 to 180 degrees of active flexion was 
demonstrated, with pain affecting the active flexion at 135 
degrees.  0 to 180 degrees of active abduction was 
demonstrated, with pain affecting the veteran's active 
abduction at 135 degrees.  0 to 70 degrees of external 
rotation was demonstrated both passively and actively, with 
pain affecting the movement at 60 degrees.  A full 0 to 90 
degrees of internal rotation was shown both actively and 
passively with no indication of limitation from pain.

Reading the May 2005 report in light of DeLuca and accepting 
the data most favorable to the veteran, the Board is 
nevertheless unable to find any basis for granting an 
increased rating for either shoulder.  Assuming that the 
veteran's shoulders are functionally limited in their motion 
to only the ranges of motion unaffected by pain, there is 
still no evidence that either arm is limited to 25 degrees of 
motion from the side as required for the next highest rating 
for either shoulder under Diagnostic Code 5201.  The report 
also contains no evidence indicating ankylosis of 
scapulohumeral articulation, nor is there any suggestion of 
fibrous union of the humerus; thus there is no basis in this 
report for higher ratings under Diagnostic Codes 5200 or 
5202.  Therefore, the May 2005 examination report shows that, 
even accounting for the impact of pain in further limiting 
the veteran's ranges of motion, the schedular criteria for 
higher ratings have not been met for either shoulder.

The March 2006 VA examination report includes a different 
examiner's assessment of the question of additional function 
loss due to weakness, fatigue, and incoordination, including 
during flare-ups.  On examination, it was noted that there 
was "[n]o evidence of fatigue; lack of endurance; and 
incoordination [with] repetitive use."  The examiner 
interviewed the veteran, inspected the shoulders, and 
reviewed the claims file, but concluded there was no clinical 
basis upon which to draw conclusions regarding functional 
loss during flare-ups.  Specifically, the report explains "I 
would have to resort to speculation to express additional 
limitation due to flares as I have no objective evidence 
during exam to support flare claim."  Thus, the Board finds 
that the March 2006 VA examination report, together with the 
May 2005 VA examination report, provides adequate medical 
information and professional assessment addressing the DeLuca 
aspects of this appeal and has informed the record 
sufficiently for the Board to apply  the holding in DeLuca 
properly in its analysis.

The March 2006 examination report further contains specific 
range of motion testing results.  It is noted that the 
veteran guarded each shoulder with the opposite hand during 
testing "so as not to let the shoulder dislocate."  The 
report indicates that there was generally "[n]o objective 
evidence of painful motion" but that fear of a painful 
dislocation caused the veteran to be "quite guarded with 
shoulder range."  Having noted that the veteran's range of 
motion was thus limited by apprehension of pain, 0 to 160 
degrees of flexion was observed for both shoulders.  0 to 150 
degrees abduction was observed for the right shoulder and 0 
to 140 degrees of abduction was observed for the left 
shoulder.  0 to 90 degrees of external rotation was noted for 
both shoulders.    0 to 85 degrees of internal rotation was 
observed for the right shoulder and 0 to 70 degrees of 
internal rotation was observed for the left shoulder with 
"fear of pain as evident by facial grimace."

The findings contained in the March 2006 VA examination 
report are less favorable to the claim than the May 2005 
results, with the exception of the internal rotation results.  
The March 2006 report contains no evidence that either arm is 
limited to 25 degrees of motion from the side as required for 
the next highest rating for either shoulder under Diagnostic 
Code 5201.  The report also contains no evidence indicating 
ankylosis of scapulohumeral articulation or fibrous union of 
the humerus, and thus there is no basis in this report for 
higher ratings under Diagnostic Codes 5200 or 5202.  
Therefore, the March 2006 examination report does not support 
the claim; the schedular criteria for higher ratings have not 
been met for either shoulder.

A June 2004 VA examination report is also of record and 
contains another set of results for range of motion testing 
of the veteran's shoulders.  The results included an observed 
normal 0 to 180 degrees of flexion bilaterally.  The right 
shoulder showed abduction limited to 90 degrees and the left 
shoulder had fully normal abduction to 180 degrees.  The 
right shoulder showed external rotation range to 50 degrees 
and the left shoulder showed external rotation range to 70 
degrees.  Right shoulder internal rotation was shown to 70 
degrees and left shoulder internal rotation was shown to 70 
degrees.  The Board notes that this examination report 
provides the right shoulder external and internal rotation 
results most favorable to the veteran's claim.

The Board also notes that a May 2003 VA examination report is 
of record which reports that "[t]he range of motion of the 
shoulders was normal with the exception that there was 40 
degrees of extension on the right side and 40 degrees of 
extension on the left side.  The other ranges of motion ... 
were normal."  Similarly to the more recent VA examination 
reports discussed above, there is nothing in the May 2003 
report or the June 2004 report to indicate any basis to 
satisfy the schedular criteria for either shoulder under the 
applicable Diagnostic Codes; this is true even after 
accounting for the fact that somewhat more limited range of 
motion is shown for rotation of the veteran's right shoulder 
in the June 2004 VA examination report.

For the reasons discussed above, the Board finds that the 
development of the evidence since the March 14, 2002 Court 
Order has now adequately furnished the record with current 
medical evaluations which enable informed appellate review in 
light of the holding in DeLuca.  The Board has examined this 
evidence and considered the guidance of DeLuca, but is unable 
to find a basis in the evidence for a higher disability 
rating for either shoulder under the applicable Diagnostic 
Codes.  In carefully reviewing the entirety of the record 
pertaining to this case, however, the Board now turns its 
attention to the evidence associated with the claims file 
prior to the March 14, 2002 Court Order to consider whether 
entitlement to any higher rating is demonstrated therein.

The Board once again notes that the RO received the veteran's 
claim for increased ratings for his service-connected 
disabilities in both shoulders in September 1998.

During an October 1998 VA orthopedic examination, the veteran 
complained of shoulder instability, particularly on the 
right; however, he acknowledged that he had not experienced 
any shoulder dislocation for several years and that he had 
performed activities such as working, swimming, lifting 
weights, and running.  On physical examination, the VA 
physician found no evidence of atrophy, full sensation 
throughout, excellent range of motion, both active and 
passive, and full active range of motion at forward flexion 
and abduction.  He had a passive range of motion with his arm 
abducted to 90 degrees.  He also had 90 degrees of external 
rotation on the right and 75 degrees of the internal 
rotation, 85 degrees of external rotation on the left and 65 
degrees of internal rotation.  Motor testing throughout was 
5/5.  The examiner noted that the veteran was apprehensive 
about his shoulders.  The physician examined radiographs of 
both shoulders.  The radiographs revealed a staple and screw 
on the right side, but found no significant degenerative 
changes.  Although the physician found an excellent range of 
motion, he recommended a rigorous course of physical therapy 
to strengthen his shoulder muscles.  The Board notes that 
this report reflects the left shoulder internal rotation 
range of motion most favorable to the veteran's claim.

In November 1998, VA conducted another medical evaluation of 
the veteran's left and right shoulders.  He reported that in 
the last three to four years, dislocations had been fairly 
frequent and occurred with rapid arm movement or if he rolled 
over in his sleep.  His symptomatology had been stable for 
the previous year or two, but he complained that his 
bilateral shoulder disability limited activities such as 
playing basketball or baseball because he feared dislocating 
his shoulders.  He reported pain and swelling in the 
shoulders, adding that it did not interfere with his work as 
a writer and typist.  He stated that he had strengthened his 
bilateral shoulder muscles with years of weight training.  On 
examination, the VA physician found that there was no 
evidence of acute arthritis.  The shoulders had normal range 
of motion with no signs of effusion or tenderness.  Both 
internal and external rotation was limited to 85 degrees.  
Bilateral shoulder elevation, abduction, and other movement 
was found to be normal.  Comparing the October and November 
1998 x-ray films, the physician stated that he could not 
entirely rule out calcific tendonitis.  He stated that the 
veteran had a moderate degree of disability as a result of 
dislocations, which stabilized during the prior three to four 
years.

In a March 1999 VA examination report, a physician noted that 
the veteran's previous bilateral shoulder operations in 1976 
and in 1984 were successful.  The veteran reported 
experiencing only partial dislocations when he lifted 
something over his head or tried to play sports.  The 
physician opined that the veteran was limited emotionally 
because he was afraid that he would dislocate his shoulder 
with activity.  Consequently, he moved slowly and did not 
over-exert himself.  However, the physician did not find any 
limitation in his ability to do so other than fear.

At a hearing held at the RO in September 1999, the veteran 
testified that he was unhappy with the March 1999 VA 
examination and his representative requested an additional VA 
examination by an orthopedist.  The representative also 
requested that the RO obtain the veteran's records from VA 
Medical Center (MC) in Palo Alto since April 1999, the only 
place where he received treatment for his shoulders.  He 
stated that he was informed by the March 1999 VA examining 
physician that he had a serious malunion of the humeral head 
with marked deformity and some fibrosis union of the humerus 
with continuous deterioration, and the veteran also made this 
claim in his July 1999 notice of disagreement.  However, the 
March 1999 examination report does not reflect this diagnosis 
nor does any other medical evidence.  The RO hearing officer 
agreed to arrange for an additional orthopedic examination 
and to obtain the records from the Palo Alto VAMC.

In the October 1999 VA examination report, the physician 
noted that he reviewed the claims file in detail.  During the 
evaluation, the veteran complained of shoulder discomfort at 
a level 7 on a scale of 10 for his right shoulder and at a 
level 5 on a scale of 10 for his left shoulder.  He also 
reported what the physician classified as unexplained right 
arm numbness.  On examination, the physician found that the 
shoulders had a full range of motion, but the veteran 
experienced pain with shoulder movements.  His shoulders had 
180 degrees of flexion and abduction, 80 degrees of 
extension, 90 degrees of external rotation, and 80 degrees of 
internal rotation.  The physician opined that the shoulders 
appeared to dislocate in almost every movement, but did not 
dislocate due to surgical repair.  X-rays showed a stable 
radiographic evaluation with mild degenerative changes in the 
glenohumeral joints.

The examining physician stated in October 1999 that the 
DeLuca factors were the same bilaterally: excursion was 5 on 
a scale of 5; strength was a 3 on a scale of 5; speed was a 
three on a scale of 5; coordination over the head was a 4 on 
a scale of 5; anteriorly and posteriorly, it was a 5 on a 
scale of 5; and endurance was a 3 or 4 on a scale of 5.  
Thus, there is some limitation of motion reflected on this 
examination; however, the veteran demonstrated endurance and 
an excellent range of motion of the shoulders, though he 
experienced apprehension and some pain.  Upon examination, he 
did not dislocate his left or right shoulder.

Furthermore, the veteran acknowledged during examination in 
October 1998 that he participated in recreational activities 
such as swimming, running, and weight lifting, and had not 
experienced a dislocation since his prior surgeries.  Thus, 
it appears that he had not experienced significantly weakened 
movements, excess fatigability, or incoordination as 
manifestations of his post-operative residuals up to that 
time.

Looking at the entirety of the record, it is apparent that 
the veteran currently suffers from significant and painful 
symptoms due to his service-connected shoulder disabilities.  
However, the Board finds no medical evidence demonstrating 
that the veteran's pathology in either shoulder manifests in 
disability which meet the criteria for a higher rating under 
applicable Diagnostic Codes.

The Board observes granting a higher rating for either 
shoulder under Diagnostic Code 5200 requires that there be 
ankylosis of the scapulohumeral articulation, or that the 
scapula and the humerus move as one piece.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5200.  Ankylosis is defined as 
stiffening or fixation of a joint.  The Board notes that none 
of the clinical findings in any of the medical reports of 
record indicate any ankylosis of the scapulohumeral 
articulation.  Thus, the Board can find no basis under Code 
5200 to grant an increased rating.

The Board is also unable to find that a higher rating is 
warranted for either shoulder under Diagnostic Code 5201.  
The only ratings available under Code 5201 which would be 
higher than the ratings currently assigned require that a 
shoulder be limited to 25 degrees of motion from the side.  
See 38 C.F.R. § 4.71(a), Diagnostic Code 5201.  As discussed 
above, there are numerous medical reports of record with 
somewhat varying accounts of the range of motion of both of 
the veteran's shoulders, but none of the medical evidence 
suggests that either shoulder is limited to the extent that 
his arm cannot move more than 25 degrees from his side.  
Accepting that the veteran's shoulders are functionally 
limited as quantified in the May 2005 report, and taking the 
results most favorable to the veteran from all of the medical 
evidence, there is still no evidence that either arm is 
limited to 25 degrees of motion from the side as required for 
a higher rating under Diagnostic Code 5201.

Diagnostic Code 5202 provides that a 30 percent evaluation is 
warranted for recurrent dislocation of the major side with 
frequent episodes and guarding of all movements, and a 20 
percent rating is warranted for the minor side meeting the 
same criteria.  See 38 C.F.R. § 4.71(a), Diagnostic Code 
5202.  These criteria appear to be consistent with the 
veteran's description and with the observations recorded in 
the various VA examination reports of record.  In particular, 
the October 1999 examiner stated that the veteran appeared to 
dislocate his shoulders with every movement, but did not do 
so because of his surgical repair.  A higher rating under 
Code 5202 for either of the veteran's shoulders is not 
warranted unless there is shown to be fibrous union of the 
humerus, nonunion of the humerus, or loss of the head of the 
humerus.  Id.  Although the veteran testified at his 
September 1999 RO hearing that a VA physician informed the 
veteran that he had a serious malunion of the humeral head 
with marked deformity and some fibrous union of the humerus 
with continuous deterioration, this has not been reflected in 
any medical evaluations nor any medical opinion currently of 
record.  Based on the veteran's testimony, the hearing 
officer arranged for an additional medical evaluation.  The 
physician conducted another examination in 1999 and affirmed 
that he reviewed the claims file in detail.  The veteran was 
found to have excellent range of motion of the shoulders 
without indication of nonunion or fibrous humerus.  As noted, 
treatment records show successful bilateral shoulder repair.  
X-rays were unremarkable, except for mild degenerative joint 
disease.

The Board notes that the Court has described statements of a 
claimant relating a medical professional's opinions and 
diagnoses 'filtered as [they are] through a layman's 
sensibilities' as generally 'attenuated and inherently 
unreliable.'  Warren v. Brown, 6 Vet.App. 4 (1993).  Thus, 
while the veteran's statements have been considered, the 
Board finds that the objective medical evidence is more 
probative on this point.  Thus, there is no basis supported 
by the record for a higher rating under Diagnostic Code 5202.

The Board notes in passing that there is no schedular rating 
available under Diagnostic Code 5203 which would result in a 
higher rating for either of the veteran's shoulders than the 
ratings currently assigned.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5203.

Lastly, the Board notes that there are indications in some of 
the medical evidence that the veteran may have degenerative 
joint disease in one or both shoulders.  In this regard, the 
Board considered Code 5003 for arthritis.  However, the 
current evaluations of 30 percent for his right shoulder 
disability and 20 percent for left shoulder disability are 
more beneficial to the veteran than the ratings under Code 
5003 for arthritis; the veteran cannot benefit from an 
additional rating under that code given the regulations on 
avoiding 'pyramiding' a claim, i.e., evaluating the same 
disability under various diagnoses.  38 C.F.R. § 4.14.  
Arthritis is rated on the basis of limitation of motion, and 
the veteran's shoulders are both currently rated for 
'guarding of all arm movements' under Diagnostic Code 5202, 
which is tantamount to compensation on the basis of 
limitation of motion.  Therefore a separate rating under 
Diagnostic Code 5003 is not appropriate.

The Board has carefully reviewed the veteran's own testimony 
and contentions and the Board understands fully the veteran's 
belief that the severity of his service-connected shoulder 
disabilities is greater than reflected by the medical 
evidence.  However, the Board must rely upon competent 
medical evidence to determine the diagnosis or etiology of a 
disease or disorder.  The Board may not draw its own medical 
conclusions in reaching a decision.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  While the veteran, as a lay person, is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or the clinical severity of a disability.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a 
medical professional can provide evidence of diagnosis or 
clinical severity of a disease or disorder, and in this case 
the preponderance of the competent medical evidence is 
against the claim.

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disabilities at issue have 
resulted in marked interference with employment beyond that 
contemplated by the rating schedule or that the service-
connected disabilities have necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in reviewing the evidence of 
disability resulting from the veteran's bilateral shoulder 
disability.  However, the weight of the evidence of record is 
against a rating in excess of 20 percent for the left 
shoulder disability and in excess of 30 percent for the right 
shoulder disability.  Thus, the provisions regarding 
reasonable doubt are not applicable and the claims must be 
denied.




ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


